Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/569,120 filed on 01/05/2022.
Claims 1-7, 8-14, 15-19 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711453932.1, filed on 12/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022, 03/09/2022, 01/19/2022  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 17  of U.S. Patent No. 11259361. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 17/569,120
Claim 15 of the Patent No.: US 11259361 B2
sending, by an access network device, indication information to a user equipment, wherein the indication information indicates a manner of receiving multicast service data, and the manner of receiving multicast service data comprises a unicast manner;
send indication information to user equipment, wherein the indication information is used to indicate a manner of receiving multicast service data, and the receiving manner comprises a unicast manner
sending, by the access network device, the multicast service data in the unicast manner, wherein the sending, by the access network device, the multicast service data in the unicast manner comprises:
send the multicast service data in the unicast manner and/or the multicast manner indicated by the indication information.




Claim 1 of the application serial number 17/569,120
Claim 17 of the Patent No.: US 11259361 B2
sending, by the access network device, the multicast service data to a unicast radio link control (RLC) entity of the access network device by using a packet data convergence protocol (PDCP) layer of the access network device, and sending the multicast service data in the unicast manner; or sending, by the access network device, the multicast service data to a multicast RLC entity of the access network device by using a multicast PDCP layer of the access network device; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity of the access network device; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.
send the multicast service data to a unicast radio link control (RLC) entity by using a packet data convergence protocol (PDCP) layer, and sending the multicast service data in the unicast manner; or send the multicast service data to a multicast RLC entity by using a multicast PDCP layer; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.




Claim 2  of the application serial number 17/569,120
Claim 1 of the Patent No.: US 11259361 B2
sending, by the access network device, configuration information to the user equipment, wherein the configuration information is used to receive the multicast service data.
sending, by an access network device, configuration information comprising first multicast configuration information and second multicast configuration information to user equipment, wherein the configuration information is used to receive multicast service data;


Claim 3  of the application serial number 17/569,120
Claim 2 of the Patent No.: US 11259361 B2
wherein the configuration information comprises: at least one of configuration information of a multicast bearer, multicast session information corresponding to the multicast bearer, logical channel information of the multicast bearer, multicast scheduling identifier information, information about a transmission channel for sending the multicast service data in the unicast manner, multicast logical channel information, measurement configuration information of the transmission channel of the multicast service data, or multicast-associated unicast configuration information.
wherein the configuration information comprises: at least one of configuration information of a multicast bearer, multicast session information corresponding to the multicast bearer, logical channel information of the multicast bearer, multicast scheduling identifier information, information about a transmission channel for sending the multicast service data in the unicast manner, multicast logical channel information, measurement configuration information of the transmission channel of the multicast service data, and multicast-associated unicast configuration information.


Claim 4 of the application serial number 17/569,120
Claim 3 of the Patent No.: US 11259361 B2
receiving, by the access network device, multicast service information sent by the user equipment or a core network device, wherein the multicast service information is used to notify the access network device that the user equipment receives multicast service data, and the multicast service information comprises identifier information of the user equipment and identifier information of a multicast service.
receiving, by the access network device, multicast service information sent by the user equipment or a core network device, wherein the multicast service information is used to instruct the user equipment to receive the multicast service data, and the multicast service information comprises identifier information of the user equipment and identifier information of a multicast service.



Claim 5  of the application serial number 17/569,120
Claim 4 of the Patent No.: US 11259361 B2
wherein the receiving, by the access network device, multicast service information sent by the user equipment or a core network device comprises: receiving, by the access network device, a multicast session establishment request sent by the core network device, wherein the multicast session establishment request comprises the identifier information of the user equipment and the identifier information of the multicast service; or receiving, by the access network device, multicast member change information sent by the core network device or the user equipment.
wherein the receiving, by the access network device, multicast service information sent by the user equipment or the core network device comprises: receiving, by the access network device, a multicast session establishment request sent by the core network device, wherein the multicast session establishment request comprises the identifier information of the user equipment and the identifier information of the multicast service; or receiving, by the access network device, multicast member change information sent by the core network device or the user equipment.


Claim 6  of the application serial number 17/569,120
Claim 5 of the Patent No.: US 11259361 B2
instructing, by the access network device based on a quantity of user equipments that receive the multicast service data, the user equipment to receive the multicast service data in the unicast manner; or receiving, by the access network device, channel measurement information sent by the user equipment, and instructing, based on the channel measurement information, the user equipment to receive the multicast service data in the unicast manner.
Instructing, by the access network device based on a quantity of user equipments that receive the multicast service data, the user equipment to receive the multicast service data in the unicast manner; or receiving, by the access network device, channel measurement information sent by the user equipment, and instructing, based on the channel measurement information, the user equipment to receive the multicast service data in the unicast manner.



Claim 7 of the application serial number 17/569,120
Claim 6 of the Patent No.: US 11259361 B2
wherein the method further comprises: sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as instructed by the user equipment; sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as indicated by the core network device; or sending, by the access network device, at least one data packet in the multicast service data in the unicast manner based on type information of the at least one data packet.
sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as instructed by the user equipment; or sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as indicated by a core network device; or sending, by the access network device, at least one data packet in the multicast service data in the unicast manner based on type information of the at least one data packet.




Claim 8  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 17  of U.S. Patent No. 11259361. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 8 of the application serial number 17/569,120
Claim 15 of the Patent No.: US 11259361 B2
sending, by an access network device, indication information to a user equipment, wherein the indication information indicates a manner of receiving multicast service data, and the manner of receiving multicast service data comprises a unicast manner;
send indication information to user equipment, wherein the indication information is used to indicate a manner of receiving multicast service data, and the receiving manner comprises a unicast manner
sending, by the access network device, the multicast service data in the unicast manner, wherein the sending, by the access network device, the multicast service data in the unicast manner comprises:
send the multicast service data in the unicast manner and/or the multicast manner indicated by the indication information.




Claim 8  of the application serial number 17/569,120
Claim 17 of the Patent No.: US 11259361 B2
sending, by the access network device, the multicast service data to a unicast radio link control (RLC) entity of the access network device by using a packet data convergence protocol (PDCP) layer of the access network device, and sending the multicast service data in the unicast manner; or sending, by the access network device, the multicast service data to a multicast RLC entity of the access network device by using a multicast PDCP layer of the access network device; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity of the access network device; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.
send the multicast service data to a unicast radio link control (RLC) entity by using a packet data convergence protocol (PDCP) layer, and sending the multicast service data in the unicast manner; or send the multicast service data to a multicast RLC entity by using a multicast PDCP layer; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.



Regarding to the claim 9, claim 9 is rejected the same limitations of the claim 2 above.
Regarding to the claim 10, claim 10  is rejected the same limitations of the claim 3 above.

Regarding to the claim 11, claim 11  is rejected the same limitations of the claim 4 above.
Regarding to the claim 12, claim 12  is rejected the same limitations of the claim 5 above.
Regarding to the claim 13, claim 13  is rejected the same limitations of the claim 6 above.
Regarding to the claim 14, claim 14  is rejected the same limitations of the claim 7 above.




Claim 15   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 17  of U.S. Patent No. 11259361. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 15  of the application serial number 17/569,120
Claim 15 of the Patent No.: US 11259361 B2
sending, by an access network device, indication information to a user equipment, wherein the indication information indicates a manner of receiving multicast service data, and the manner of receiving multicast service data comprises a unicast manner;
send indication information to user equipment, wherein the indication information is used to indicate a manner of receiving multicast service data, and the receiving manner comprises a unicast manner
sending, by the access network device, the multicast service data in the unicast manner, wherein the sending, by the access network device, the multicast service data in the unicast manner comprises:
send the multicast service data in the unicast manner and/or the multicast manner indicated by the indication information.




Claim 15   of the application serial number 17/569,120
Claim 17 of the Patent No.: US 11259361 B2
sending, by the access network device, the multicast service data to a unicast radio link control (RLC) entity of the access network device by using a packet data convergence protocol (PDCP) layer of the access network device, and sending the multicast service data in the unicast manner; or sending, by the access network device, the multicast service data to a multicast RLC entity of the access network device by using a multicast PDCP layer of the access network device; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity of the access network device; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.
send the multicast service data to a unicast radio link control (RLC) entity by using a packet data convergence protocol (PDCP) layer, and sending the multicast service data in the unicast manner; or send the multicast service data to a multicast RLC entity by using a multicast PDCP layer; sending, by the multicast RLC entity, the multicast service data to a unicast medium access control (MAC) entity; and sending, by the unicast MAC entity, the multicast service data in the unicast manner.




Claim 16 of the application serial number 17/569,120
Claim 15 of the Patent No.: US 11,259,361 B2
sending, by the access network device, configuration information to the user equipment, wherein the configuration information is used to receive the multicast service data; and receiving, by the user equipment, the configuration information sent by the access network device.
send configuration information to the user equipment, wherein the configuration information comprises first multicast configuration information and second multicast configuration information, and the indication information indicates that the first multicast configuration information or the second multicast configuration information is used to receive the multicast service data, and is used to receive the multicast service data




Regarding to the claim 17, claim 17 is rejected the same limitations of the claim 3 above.

Regarding to the claim 18, claim 18 is rejected the same limitations of the claim 4 above.

Regarding to the claim 19, claim 19 is rejected the same limitations of the claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412